DETAILED ACTION
Restriction Requirement
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Groups I, claims 1-5, drawn to a copper alloy powder.
Group II, claim 6, drawn to a method for producing a lamination using an electron beam.
Group III, claim 7, drawn to a method for production a lamination using a laser beam.
Group IV, claims 8-10, drawn to a lamination.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The inventions of Groups I, II, III, and IV lack unity of invention because even though the inventions of these groups require the technical feature of a copper alloy powder comprising at least one additive element having a solid solution amount to copper of less than 0.2 at%, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Goto (US 2015/0225818).  
Goto teaches a hypoeutectoid Cu-Zr alloy having 5.0 to 8.0 at% Zr ([0036], Fig. 1). Zr reads on an additive element having a solid solution amount to copper of less than 0.2 at% as supported by applicant’s specification in [0013] that “The solid solution amount to copper is an inherent property of the additive element” where one of the target additive elements is Zr.

Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Restriction Election
During a telephone conversation with Robert Cannuscio on July 1, 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-5.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 6-10 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
Priority
Receipt is acknowledged of certified copies of JP 2018-015281 filed April 11, 2018, JP 2018-021320 filed February 8, 2018, and JP 2017-158942 filed August 21, 2017 as required by 37 CFR 1.55. Receipt is also acknowledged of a copy of the WIPO publication of PCT/JP 2018/023020 filed June 15, 2016.
Abstract Objection
The abstract of the disclosure is objected to because
Line 5 uses legal phraseology “comprising”.  
Correction is required.  See MPEP § 608.01(b).
The form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Objection
Claim 2 is objected to because of the following informalities:  
Lines 2-3 “the additive element is at least one selected from the group consisting of…Os or Ru” does not use proper Markush language, which is “a material selected from the group consisting of A, B, and C” or “wherein the material is A, B, or C”. MPEP 2173.05(h)(I).  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Goto ‘299 (US 2017/0130299).
Regarding claims 1-4, Goto ‘299 teaches Experimental Example 1 (1-1 to 1-3) a Cu-Zr based alloy powder with 1, 3, or 5 at% Zr (i.e. Zr is at least one additive element having a solid solution amount to Cu of less than 0.2 at% contained in an amount from 0.1 to 12.0 at%) with an average particle diameter D50 of 20 to 28 um ([0065]). ([0065]). D50 as disclosed by Goto ‘299 for these 3 specific examples fall within the claimed range such that it anticipates the claimed D50 of 20 to 100 um. In order to anticipate the claims, the claimed subject matter must be disclosed in the reference with “sufficient specificity to constitute an anticipation under the statute.” MPEP 2131.03(II).     
The preamble recites the copper alloy powder is “for lamination shaping”. This limitation has been considered and determine to recite the purpose or use of the claimed copper alloy powder such that it does not result in a structural difference between the claimed “copper alloy powder” and the copper alloy powder of the prior art. A prior art structure which is capable of performing the intended use as recited in the preamble meets the claim. MPEP 2111.02(II).
Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang (CN 101717872).
Regarding claims 1-3, Chang teaches Cu-Nb alloy powder ([0009], [0010]) examples with 5 wt% (i.e. 3.5 at%) Nb and the rest Cu ([0024]), 7 wt% (i.e. 4.9 at%) Nb and the rest Cu ([0037]), and 10 wt% (i.e. 7.1 at%) Nb and the rest Cu ([0047]) (i.e. Nb is at least one additive element having a solid solution amount to Cu of less than 0.2 at% contained in an amount from 0.1 to 12.0 at%). 
The preamble recites the copper alloy powder is “for lamination shaping”. This limitation has been considered and determine to recite the purpose or use of the claimed copper alloy powder such that it does not result in a structural difference between the claimed “copper alloy powder” and the copper alloy powder of the prior art. A prior art structure which is capable of performing the intended use as recited in the preamble meets the claim. MPEP 2111.02(II).
Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raghu (Raghu et al. Synthesis of nanocrystalline copper-tungsten alloys by mechanical alloying. Materials Science and Engineering A304-306 (2001) 438-441.).
Regarding claims 1-3, Raghu teaches Cu-5vol% W (10.2 wt% W) (i.e. 3.8 at% W) powder (2. Experimental) (i.e. W is at least one additive element having a solid solution amount to Cu of less than 0.2 at% contained in an amount from 0.1 to 12.0 at%).
The preamble recites the copper alloy powder is “for lamination shaping”. This limitation has been considered and determine to recite the purpose or use of the claimed copper alloy powder such that it does not result in a structural difference between the claimed “copper alloy powder” and the copper alloy powder of the prior art. A prior art structure which is capable of performing the intended use as recited in the preamble meets the claim. MPEP 2111.02(II).
Regarding claim 4, Raghu teaches particle size of Cu-5W powder milled in air reduces initially then increases (3 Results and discussion para. 1) of 20 um for 30 ks milling time, 30 um for 55 ks milling time, or 38 um for 115 ks milling time (Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Goto ‘299 (US 2017/0130299) as applied to claim 1 above.
Regarding claim 5, the example of Goto ‘299 is silent to the oxygen concentration.
Goto ‘299 teaches an oxygen concentration of 700 ppm or less ([0060]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention for the example of Goto ‘299 to have 700 ppm or less oxygen because this is an inevitable component and it is a trace amount of oxygen ([0060]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (CN 101717872) as applied to claim 1 above, and further in view of Goto ‘299 (US 2017/0130299).
Regarding claim 4, Chang is silent to the copper alloy powder average particle diameter D50.
Goto ‘299 teaches a copper alloy ([0002]) powder mixture with an average particle diameter D50 of 100 um or less ([0049]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention for the powder of Chang to be 100 um or less because it obtains a more uniform copper alloy (Goto ‘299 [0049]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 5, Chang is silent to the oxygen concentration.
Goto ‘299 teaches a copper alloy ([0002]) with an oxygen concentration of 700 ppm or less ([0060]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention for the powder Chang to have 700 ppm or less oxygen because this is an inevitable component and it is a trace amount of oxygen (Goto ‘299 [0060]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735    

/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735